EXHIBIT NON-SOLICITATION, INVENTION ASSIGNMENT AND NON-DISCLOSURE AGREEMENT This Non-Solicitation, Invention Assignment and Non-Disclosure Agreement (the “Agreement”) is made between SinoHub, Inc., a Delaware corporation (hereinafter referred to collectively with its direct and indirect subsidiaries as the “Company”), and Tracy A. Edwards (the “Employee”) as of September 11, 2008. In consideration of the employment of the Employee by SinoHub, Inc., SinoHub, Inc. and the Employee agree as follows: 1.
